                         UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             1:19-CV-00874-NCT-LPA


COUNTY OF MOORE                          )
                                         )
              Plaintiff,                 )
                                         )     DEFENDANTS’ AMENDED MOTION TO
v.                                       )     DISMISS THE AMENDED COMPLAINT
                                         )
RANDY ACRES and SOEK YIE                 )
PHAN,                                    )
                                         )
              Defendants.                )

       NOW COME Defendants Randy Acres and Soek Yie Phan (“Defendants”), by and

through their undersigned counsel and pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, and hereby move the Court to dismiss all claims in the Amended Complaint for

failure to state a claim upon which relief can be granted. In support thereof, Defendants are

filing an accompanying memorandum contemporaneously herewith.

       Respectfully submitted this the 3rd day of September, 2019.

                                             GRAEBE HANNA & SULLIVAN, PLLC


                                             /s/ Douglas W. Hanna
                                             Douglas W. Hanna, NCSB #18225
                                             4350 Lassiter at North Hills Avenue, Suite 375
                                             Raleigh, North Carolina 27609
                                             Telephone:     919-863-9091
                                             Facsimile:     919-863-9095
                                             Email:         dhanna@ghslawfirm.com
                                             Counsel for Defendants




       Case 1:19-cv-00874-NCT-LPA Document 4 Filed 09/03/19 Page 1 of 2
                              CERTIFICATE OF SERVICE

The undersigned hereby certifies that he has this day electronically filed the foregoing
DEFENDANTS’ AMENDED MOTION TO DISMISS THE AMENDED COMPLAINT
with the Clerk of Court using the CM/ECF system and served a copy upon all parties to this
action by placing a copy of same in the United States mail, postage prepaid, addressed as
follows:

             Misty Randall Leland
             Moore County Attorney
             Elizabeth Curran O’Brien
             Assistant County Attorney
             P. O. Box 905
             Carthage, NC 28327


      This the 3rd day of September, 2019.

                                             GRAEBE HANNA & SULLIVAN, PLLC


                                             /s/ Douglas W. Hanna
                                             Douglas W. Hanna, NCSB #18225
                                             4350 Lassiter at North Hills Avenue, Suite 375
                                             Raleigh, North Carolina 27609
                                             Telephone:     919-863-9091
                                             Facsimile:     919-863-9095
                                             Email:         dhanna@ghslawfirm.com
                                             Counsel for Defendants




      Case 1:19-cv-00874-NCT-LPA Document 4 Filed 09/03/19 Page 2 of 2
